Modification No. 5

Regarding

Amended and Restated Loan Agreement

Among

Certain Lenders,

HSBC Bank USA, National Association, As Agent

And

MOOG INC.

        This Modification No. 5 dated as of July 19, 2005 ("Modification") to
the Amended and Restated Loan Agreement dated as of March 3, 2003, as modified
by Modification Nos. 1, 2, 3 and 4 thereto dated as of August 6, 2003, March 5,
2004, December 17, 2004, and April 13, 2005 ("Agreement") is entered into by and
among MOOG INC., a New York business corporation ("Moog Inc."), MOOG COMPONENTS
GROUP INC., a New York business corporation ("Moog Components"), certain lenders
which are currently parties to the Agreement ("Lenders"), and HSBC BANK USA,
NATIONAL ASSOCIATION, as agent for the Lenders ("Agent").

RECITALS

        A.     Moog Inc. has advised the Agent and the Lenders that Moog Inc. is
in active negotiations regarding certain acquisitions (collectively, the
"Acquisitions") as follows:

                (i)     The acquisition by Moog Holding GmbH & Co. KG ("German
Holding Company") from eight companies incorporated under the laws of The
Netherlands (collectively, the "Dutch Sellers") of all of the issued share
capital of FCS Control Systems B.V., a private company with limited liability
incorporated under the laws of The Netherlands ("FCS") for a purchase price of
approximately -39 Million ("FCS Acquisition") and

                (ii)     Three acquisitions from Kaydon Corporation, or an
affiliate of Kaydon Corporation, for an aggregate purchase price of
approximately $72.0 Million (collectively, the "Kaydon Acquisitions") as
follows:

                        (a)     The acquisition by Moog Inc. from Kaydon
Corporation of all of the shares of stock of Electro-Tec Corp., a corporation
organized under the laws of Delaware ("Electro-Tec") for a purchase price of
approximately $39.0 Million ("Electro-Tec Acquisition"). Electro-Tec will be
merged into Moog Inc., and the purchase price will be funded as a Revolving Loan
under the Agreement.

                        (b)     The acquisition by Moog Canada Corporation
("Moog Canada") from Kaydon Acquisition Corporation, IX, Inc. of all of the
shares of stock of Focal Technologies Corporation, a corporation organized under
the laws of Nova Scotia ("Focal Technologies") for a purchase price of
approximately $29.0 Million ("Focal Technologies Acquisition"). Focal
Technologies and Moog Canada Corporation will be amalgamated shortly



- 2 -

thereafter, and the amalgamated entity will be a subsidiary of Moog Europe
Holdings y Cía, Sociedad Commandiataria ("Moog Europe"). In connection with this
acquisition, Moog Inc. will loan approximately $10.0 Million to Moog Europe and
$19.0 Million to Moog Canada. Moog Europe will then make a capital contribution
of approximately $10.0 Million to Moog Canada so that Moog Canada will have the
aggregate approximate $29.0 million required for this acquisition.

                        (c)     The acquisition by Moog Controls Ltd. or Moog
Inc. or another Subsidiary from Kaydon Limited of all of the shares of IDM
Electronics Limited, a corporation organized under the laws of England and Wales
("IDM") for a purchase price of approximately $4.0 Million ("IDM Acquisition")
which may be funded with the proceeds of a loan from Moog Ireland International
Services Centre Ltd. ("IFSC"), or from Moog Inc.

        B.     Moog also advises that, upon consummation of the FCS Acquisition,
FCS will remain a subsidiary of the German Holding Company which is wholly owned
by Moog Europe. FCS itself has four wholly-owned subsidiaries, FCS Test Systems
B.V., FCS Simulator Systems B.V., FCS Kelsey Ltd., and FCS COM Inc. and owns a
33-1/3% share in FCS Racing Simulation B.V. ("FCS Racing"), subject to an
existing shareholders agreement which may permit the existing shareholders of
FCS Racing to purchase such ownership interest upon completion of the FCS
Acquisition with the proceeds thereof to be paid to the Dutch Sellers or
allocated between the Dutch Sellers and the German Holding Company based on a
formula set forth in the Stock Purchase Agreement. After the FCS Acquisition,
the shares of the U.S. Subsidiary of FCS, FCS COM Inc., will be purchased by
Moog Inc. for up to the approximate amount of $4.0 million, and then FCS COM
Inc. may merge into Moog Inc.

        C.    The FCS Acquisition will be funded either entirely through a loan
from the IFSC to the German Holding Company or by means of a loan from the IFSC
to the German Holding Company in the U.S. dollar equivalent of approximately -34
million and a loan from Moog Inc. to the German Holding Company in the U.S.
dollar equivalent of approximately -5 million.

        D.    Moog Inc. has requested that the Agent and the Lenders:



  (i)
   Modify the definition of "Permitted Acquisition" to permit the Acquisitions
and to reduce to $25,000,000 the existing $50,000,000 Aggregate Acquisition
Basket and eliminate the existing $25,000,000 Single Acquisition Basket.
        (ii)
   Modify the definition of "Consolidated Adjusted EBITDA" to permit certain of
the adjusted historical financial results of the entities acquired in the FCS
Acquisition and Kaydon Acquisitions to be included therein for the first twelve
months following the date of the applicable acquisition for purposes of the
Interest Coverage Ratio, the Fixed Charge Coverage Ratio, the Leverage Ratio and
the calculation of Applicable Interest Margin.
        (iii)
   Modify (A) the definitions of "Permitted Indebtedness" and "Permitted
Investment" to permit (1) the $29.0 Million in loans by Moog Inc. to Moog Europe
and Moog Canada in connection with the Focal Technologies Acquisition and (2)
any loans by Moog Inc. to (a) Moog




- 3 -

    Controls Ltd. or another Subsidiary, as appropriate, in the approximate
amount of $4.0 million in connection with the IDM Acquisition and (b) the German
Holding Company in connection with the FCS Acquisition in the U.S. dollar
equivalent of approximately -5 million if such acquisitions (described in the
foregoing clauses (a) and (b)) are not otherwise funded through financing
provided by the IFSC, and (B) the definition of "Permitted Investment" in
connection with the purchase, for the approximate amount of $4,000,000, by Moog
Inc. of the shares of FCS COM Inc. from FCS Control Systems B.V., following the
FCS Acquisition.

        E.     The Agent and the Lenders are agreeable to the foregoing to the
extent set forth in this Modification and subject to each of the terms and
conditions stated herein.

        F.     Moog Inc. and Moog Components and each of the guarantors under
the Agreement ("Guarantors") will benefit from the modifications set forth
herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth herein, and of the loans or other extensions of credit
heretofore, now or hereafter made by the Lenders, to, or for the benefit of Moog
Components and Moog Inc. and their Subsidiaries, the parties hereto agree as
follows:

        1.    Definitions. Except to the extent otherwise specified herein,
capitalized terms used in this Modification shall have the same meanings
specified in the Agreement.

        2.    Modifications. The Agent and the Lenders hereby modify the
Agreement as follows:

                (i) Section 1.31 entitled "GHC" is deleted and replaced with the
following:

  "GHC" means Moog Holding GmbH & Co. KG, a partnership formed under the laws of
Germany; whose limited partner with one hundred percent (100%) ownership
interests is Moog Europe and whose general partner is Moog Verwaltungs GmbH.

                (ii) Section 1.57 entitled "Moog Europe" is deleted and replaced
with the following:

  "Moog Europe" means Moog Europe Holdings y Cía Sociedad Commanditaria, a
corporation formed under the laws of Spain whose shareholders are Moog Inc.,
Moog Europe Holdings I LLC and Moog Europe Holdings II LLC and which entity is
the successor by conversion to Moog Europe Holdings, S.L.

                (iii) Subsection (B) of Section 1.60 entitled "Permitted
Acquisition" is deleted and replaced with the following:



- 4 -

  (B) the aggregate consideration paid (whether by means of transfer of assets,
by means of assumption of liabilities or otherwise, other than assumption of
trade payables and accrued short-term liabilities in the ordinary course of
business) by the Borrower and all Subsidiaries in connection with all
acquisitions during the term of this Agreement does not exceed $25,000,000
("Acquisition Basket") unless specifically consented to in writing by the Agent
and the Required Lenders, provided however, the aggregate consideration paid,
not exceeding the U.S. dollar equivalent of approximately -39 million for the
FCS Acquisition as defined in Modification No. 5, and not exceeding the
approximate amount of $72,000,000 for the three acquisitions defined as the
Kaydon Acquisitions in Modification No. 5, shall be excluded from the
Acquisition Basket, and, provided further, that such FCS Acquisition and such
Kaydon Acquisitions are hereby agreed to be "Permitted Acquisitions" hereunder,
and

                (iv) the existing part (ix) of Section 1.63 entitled "Permitted
Indebtedness" is deleted and replaced with the following new part (ix), (x) and
(xi) of Section 1.63:

  (ix) acquisition Indebtedness in connection with the Focal Technologies
Acquisition as defined in Modification No. 5 and consisting of up to
approximately $10.0 Million (or its Euro equivalent) loaned by Moog Inc. to Moog
Europe and a loan of approximately $19.0 Million (or its Canadian dollar
equivalent) by Moog Inc. to Moog Canada Corporation; (x) acquisition
Indebtedness in connection with the IDM Acquisition as defined in Modification
No. 5 and consisting of approximately $4.0 Million (or its British Pound
Sterling equivalent) which may be loaned by Moog Inc. to Moog Controls Ltd. or
another Subsidiary, as appropriate, to the extent such acquisition is not
otherwise funded by Moog Ireland International Services Centre Ltd. (xi)
acquisition Indebtedness in connection with the FCS Acquisition as defined in
Modification No. 5 and consisting of up to approximately -5.0 Million loaned by
Moog Inc. to GHC to the extent such acquisition is not otherwise fully funded by
Moog Ireland International Services Centre Ltd.; or (xi) any other Indebtedness,
the aggregate outstanding amount of which is not more than $50,000,000 at any
time.

                (v) the existing part (xi) of Section 1.64 entitled "Permitted
Investment" is deleted and replaced with the following new parts (xi), (xii),
(xiii) and (xiv) as follows:

  (xi) in connection with the IDM Acquisition as defined in Modification No. 5,
any Investment in the form of a loan of up to the approximate amount of
$4,000,000 (or its British Pound Sterling equivalent) which may be made by Moog
Inc. to Moog Controls Ltd. or another Subsidiary, (xii) in connection with the



- 5 -

  FCS Acquisition as defined in Modification No. 5, any Investment in the form
of a loan of up to the U.S. dollar equivalent of approximately -5,000,000 made
by Moog Inc. to GHC, or consisting of the purchase of the stock of FCS COM Inc.
by Moog Inc. for an approximate consideration of up to $4,000,000, (xiii) in
connection with the Focal Technologies Acquisition as defined in Modification
No. 5, the loan of up to approximately $19,000,000 (or its Canadian dollar
equivalent) to Moog Canada Corporation by Moog Inc. and the loan of
approximately $10,000,000 (or its Euro equivalent) to Moog Europe by Moog Inc.,
or (xiv) any other Investments not exceeding $20,000,000 during the term of this
Agreement

                (vi) Section 1 entitled "Definitions" is hereby amended so that
the following definition is added as Section 1.91 thereof:

  "Modification No. 5" means the Modification No. 5 dated as of July 19, 2005 by
and among Moog Inc., Moog Components, the Agent and Lenders amending this
Agreement in connection with certain acquisitions.

                (vii) for purposes of calculating "Consolidated Adjusted EBITDA"
as defined in Section 1.10 of the Agreement on a trailing four fiscal quarter
basis for purposes of the financial covenants in Sections 8.4 (Interest Coverage
Ratio), 8.5 (Fixed Charge Coverage Ratio) and 8.6 (Leverage Ratio) of the
Agreement and the definition of Applicable Interest Margin in Section 1.4 of the
Agreement, Moog Inc. may, during the twelve month period following the date of
each of the Electro-Tec Acquisition, Focal Technologies Acquisition, IDM
Acquisition or the FCS Acquisition, each as defined in this Modification No. 5,
include in such calculation the necessary portion of the adjusted historical
results of the entity or entities acquired in any such acquisition that were
achieved prior to the date of the relevant acquisition for such time period as
is necessary for Moog Inc. to have figures on a trailing four fiscal quarter
basis from the date of computation with respect to such acquired entity.

                (viii) Section 7.19 entitled "Transactions with Affiliates and
Foreign Subsidiaries" is amended to permit the loans and contributions between
the Borrower or any Subsidiary and any Affiliate or Foreign Subsidiary as
specified in this Modification in connection with the Focal Technologies
Acquisition, the IDM Acquisition and the FCS Acquisition.

                (ix) By signing below, Moog Inc. certifies that the information
set forth in Recitals A and B of this Modification No. 5 accurately reflects the
changes in Control to be entered into by Moog Inc. and its Subsidiaries in
connection with the Focal Technologies Acquisition and the FCS Acquisition, and
based thereon, the Lenders and Agent waive any further requirement of delivery
of a certificate under Section 8.13 entitled "Changes in Control" with respect
to the amalgamation of Focal Technologies Corporation and Moog Canada or any
merger of FCS COM Inc. into Moog Inc.



- 6 -

                        2.1     Limitation on Modifications. The foregoing
modifications are only applicable and shall only be effective in the specific
instance and for the specific purpose for which made, are expressly limited to
the facts and circumstances referred to herein, and shall not operate as (i) a
waiver of, or consent to non-compliance with any other provision of the
Agreement or any other Loan Document, (ii) a waiver or modification of any
right, power or remedy of either the Agent or any Lender under the Agreement or
any Loan Document, or (iii) a waiver or modification of, or consent to, any
Event of Default or Default under the Agreement or any Loan Document.

        3.     Conditions Precedent. The effectiveness of each and all of the
modifications contained in this Modification is subject to the satisfaction, in
form and substance satisfactory to the Agent, of each of the following
conditions precedent:

                        3.1     Documentation. The parties hereto shall have
duly executed and delivered to the Agent fourteen (14) duplicate originals of
this Modification.

                        3.2     No Default. As of the effective date of this
Modification, no Default or Event of Default shall have occurred and be
continuing.

                        3.3     Representations and Warranties. The
representation and warranties contained in Section 4 hereof and in the Agreement
shall be true correct and complete as of the effective date of this Modification
as though made on such date.

                        3.4     Other. The Agent shall have received such other
approvals or documents as any Lender through the Agent may reasonably request,
and all legal matters incident to the foregoing shall be satisfactory to the
Agent and its counsel.

        4.     Representations and Warranties of Moog Inc. hereby represents and
warrants as follows:

                        4.1     Each of the representations and warranties set
forth in the Agreement is true, correct, and complete on and as of the date
hereof as though made on the date hereof, and the Agreement and each of the
other Loan Documents remains in full force and effect.

                        4.2     As of the date hereof, there exists and will
exist no Default or Event of Default under the Agreement or any other Loan
Document, and no event which, with the giving of notice or lapse of time, or
both, would constitute a Default or Event of Default.

                        4.3     The execution, delivery and performance by Moog
Inc. and Moog Components of this Modification is within their respective
corporate powers, have been duly authorized by all necessary corporate action,
and do not, and will not, (i) contravene Moog Inc.'s and Moog Components'
certificate of incorporation or by-laws, (ii) violate any law, including without
limitation the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, or any rule, regulation (including Regulations T, U or
X of the Board of Governors of the Federal Reserve System) order, writ,
judgment, injunction, decree, determination or award, and (iii) conflict with or
result in the breach of, or constitute a default under, any material contract,
loan agreement, indenture, note, mortgage, deed of trust or any other material
instrument or agreement binding on Moog Components or Moog Inc. or any



- 7 -

Subsidiary or any of their properties or result in or require the creation or
imposition of any lien upon or with respect to any of their properties.

                        4.4     This Modification has been duly executed and
delivered by the Borrower and by the Guarantors, and is the legal, valid and
binding obligation of the Borrower and the Guarantors enforceable against the
Borrower and each of the Guarantors in accordance with its terms.

                        4.5     No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for (i) the due execution, delivery or
performance by the Borrower and the Guarantors of this Modification or any other
agreement or document related hereto or contemplated hereby to which the
Borrower or any of the Guarantors is or is to be a party or otherwise bound
except for required filings and approvals under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and the rules and regulations thereunder, or (ii) the
exercise by the Agent or any Lender of its rights under the Agreement as
modified by this Modification.

        5.     Covenants.

                        5.1     Stock Purchases. Moog Inc. covenants to deliver
to Agent a true, correct and complete copy of the acquisition agreements
covering each of the Kaydon Acquisitions as well as the FCS Acquisition (each a
"Purchase Agreement") promptly upon the execution of any such agreement, and
further covenants to deliver to Agent, promptly upon Agent's request, copies of
any documents and agreements related to each Purchase Agreement as Agent may
reasonably request.

                        5.2     Collateral Guaranty. Moog Inc. hereby covenants
and agrees to cooperate with the Agent in any manner reasonably necessary in
order to promptly continue, or in the case of after-acquired property, create a
first lien in favor of the Agent, on behalf of the Lenders, in all real and
personal property assets acquired by Moog Inc. as a result of the Electro-Tec
Acquisition as defined in Modification No. 5 and the merger of Electro-Tec into
Moog Inc., including without limitation, executing and delivering to Agent, not
later 45 days after the date the Electro-Tec Acquisition is closed, a
satisfactory mortgage and title insurance on the real property owned by
Electro-Tec at the time of the Electro-Tec Acquisition.

                                 Moog Inc. hereby also covenants and agrees to
cooperate with the Agent in any manner reasonably necessary in order to deliver
to the Agent any guaranty or collateral documents that may be required under
Section 8.18 of the Agreement no later than 45 days after the date that the FCS
Acquisition has been consummated, unless prior thereto FCS COM Inc. has merged
into Moog Inc.

        6.     Acknowledgments and Reaffirmations.

                        6.1     The Borrower hereby reaffirms the Loan Documents
to which it is a party and agrees that such Loan Documents remain in full force
and effect.

                        6.2     By their signatures below, each of the
Guarantors specifically consents to this Modification and reaffirms the
continuing effectiveness of its respective guaranty and general security
agreement originally executed and delivered in connection with the Agreement,



- 8 -

and the UCC financing statements filed in connection with the Agreement, and
agrees that such guaranty and general security agreement cover payment of any
and all Obligations under the Agreement as modified hereby and under the notes
executed and delivered in connection therewith.

        7.     Other.

                        7.1     Borrower agrees to pay all out-of-pocket
expenses and fees of the Agent in connection with the negotiation, preparation
and execution of this Modification including the reasonable fees and
disbursements of counsel to the Agent.

                        7.2     This Modification may be executed in any number
of counterparts and by the parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same agreement.

                        7.3     This Modification shall be governed by and
construed under the internal laws of the State of New York, as the same may be
from time to time in effect, without regard to principles of conflicts of laws.

        The parties hereto have caused this Modification to be duly executed as
of the date shown at the beginning of this Modification.

[Signature Pages Follow]



 

HSBC BANK USA, NATIONAL ASSOCIATION       By:       Name: John G. Tierney  
Title: Vice President       MANUFACTURERS AND TRADERS   TRUST COMPANY       By:
    Name: Mark E. Hoffman   Title: Vice President       FLEET BANK, A BANK OF
AMERICA COMPANY       By:     Name: Colleen M. O'Brien   Title: Vice President  
        KEYBANK NATIONAL ASSOCIATION       By:     Name: Suzannah Harris  
Title: Assistant Vice President       BANK OF TOKYO-MITSUBISHI   TRUST COMPANY  
    By:     Name: Paresh Shah   Title: Vice President       PNC BANK, NATIONAL
ASSOCIATION       By:     Name: Doreen Casey   Title: Vice President      
[Signature Page to Moog Modification No. 5]



 

JPMORGAN CHASE BANK, N.A.       By:       Name: Michael E. Wolfram   Title: Vice
President       CITIZENS BANK OF PENNSYLVANIA       By:       Name: Edward J.
Kloecker, Jr   Title: Vice President       COMERICA BANK       By:       Name:
Sarah R. West   Title: Assistant Vice President       SOCIETE GENERALE       By:
      Name: R.D. Boyd Harman   Title: Vice President       HSBC BANK USA,
NATIONAL ASSOCIATION,   as Agent       By:       Name: John G. Tierney   Title:
Vice President       MOOG INC., as a borrower and as a guarantor       By:      
Name: Robert R. Banta   Title: Executive Vice President           [Signature
Page to Moog Modification No. 5]



 

MOOG COMPONENTS GROUP INC., as a borrower   and as a guarantor       By:      
Name: Timothy P. Balkin   Title: Treasurer       MOOG FSC LTD., as a guarantor  
    By:       Name: Timothy P. Balkin   Title: Treasurer       MOOG PROPERTIES,
INC., as a guarantor       By:       Name: Timothy P. Balkin   Title: Treasurer
      MOOG INDUSTRIAL CONTROLS   CORPORATION, as a guarantor       By:      
Name:Timothy P. Balkin   Title: Treasurer

[Signature Page to Moog Modification No. 5]